 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDHondo DrillingCompany N.S.L.'andLocal826, InternationalUnion ofOperatingEngineers,AFL-CIO.2 Case 16-RC-4369.May 8,1967DECISION AND DIRECTION OF ELECTIONBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING, BROWN, AND JENKINSUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct, as amended, ahearing was held before Hearing Officer IreneHammond of the National Labor Relations Board.The Hearing Officer's rulings made at the hearingare free from prejudicial error and are herebyaffirmed. A brief was filed by the Employer.Upon the entire record3 in this case, the Boardfinds:1.The Employer is a New Mexico corporationengaged in the drilling of oil wells for oil producingcompanies with its principal office and place ofbusiness at Midland, Texas. During the past 12-month period, it performed services of a value inexcess of $50,000 for customers outside the State ofTexas, and during this same period it purchasedmaterials valued in excess of $50,000 directly fromsources outside the State of Texas.'Accordingly, we find, based upon the foregoing,that the Employer is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act andthat it will effectuate the purposes of the Act toassert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce existsconcerning the representation of employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.54.The Petitioner has requested a unit of all oildrilling employees employed by Hondo out of itsMidland, Texas, office. At the hearing, the Petitionerclarified its unit position by indicating that thegeographic scope of its unit request encompasses allof the Employer's drilling operations in the areareferred to as the Permian Basin.6 The parties are inagreementwith respect to the inclusion andexclusion of various job classifications in the unit.However, the Employer contends that the scope ofthe unit should be limited to those counties in Texasand New Mexico where it generally performs itsiHerein referred to as Hondo or the Employer2Herein referred to as the Petitioner or the Union3The Employer's request for oral argument is hereby denied,as in our opinion the record and brief adequately present theissues and the positions of the partiesThe foregoing was stipulated by the parties at the hearing5The Employer moved to dismiss the petition, contending thatunder Sec 9(c)(1)(A) of the Act and the Board's Rules andRegulations, the petition is defective on its face because it fads toindicate the approximate number of employees in the unit andwhether or not the unit petitioned for is supported by a substantialdrillingoperations.We find no merit in thiscontention.The Employeradmittedlybidsondrilling jobs available throughout the Permian Basinand does not seek to limit its operations to thosecounties in which it recently has been engaged indrillingwork.Accordingly,astheEmployerconsiders the whole Permian Basin as within thescope of its activities,we see no justification forconfining the unit to a smaller geographic area.On the basis of the foregoing,we find that thefollowing employees of the Employer constitute aunitappropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct:Allderrickmen,motormen,and floorhands,otherwise referred to as roughnecks,employed bythe Employer in drilling operations in the areagenerallyknown as the Permian Basin, butexcluding all tool pushers,drillers, office employees,technicalemployees,guards,professionalemployees, and all supervisors as defined in the Act.5.Theparties are in disagreement with respect tovoter eligibility requirements.The Petitioner hasrequested that the Board find eligible to vote allemployees who have been employed by Hondo for aminimum of 10 days during the previous fiscal year.The Employer contends that,because of thetransitorynature of the employment and highturnover among its employees, voting eligibilityshould be limited to those individuals actuallyemployed at the time of the election. The eligibilityproblems presented here are best illustrated by anexamination of the Employer's mode of operation.Hondo performs oil drilling operations undercontract with major oil companies.Although Hondoat times bids on exploratory or "wildcat" drillingjobs, it is currently performing development work inproven oil fields. Hondo owns and operates fivedrilling rigs, two or three of which are in operation atany given time. Each such rig employs a four-mancrew,a driller and three crew members, known asroughnecks.As a rig is generally operated on athree-shift basis, it requires the services of threedrillersand nine roughnecks in itsday-to-dayoperations.The Employer's superintendent is incharge of overall operations.The superintendentassigns to each rig an individual known as a toolpusher who exercises immediate supervision overthe operations of the rig towhich heis assigned. Thetool pusher has the responsibility for securing thenecessary number of drillers for the job; the drillersshowing of interest At the hearing, the Petitioner, over Hondo'sobjection,moved to amend its petition to list the approximatenumber of employees then employed by Hondo The Petitioner'smotion to amend its petition is hereby granted Furthermore, aswe are administratively advised that the Petitioner had anadequate showing of interest among the employees of Hondo whowere employed at the time the petition was filed, we find no meritin the Employer's contentionsAccordingly, the Employer'smotion to dismiss is denied6The Permian Basin, located in west Texas and east NewMexico,encompasses some 95,000 square miles.164 NLRB No. 67 HONDO DRILLING CO.417in turn are permitted to hire their own crew ofroughnecks.' If a driller is terminated or quitsvoluntarily before the job is completed, his crew isautomatically discharged.Hondo is classified as a "small rig company"because its equipment is capable of drilling only to adepth of 11,000 feet. The length of time necessary tocomplete a drilling job may vary from a minimumdrilling time of 10 days to a maximum of 30 days.But, on the average, a drilling assignment requires18days.When the particular job has beencompleted, the rig is "stacked" (taken out of service)untilsuch time as the Employer's needs require thatit be transferred to a new drilling site. When the rigis again placed in operation, it may be stationed at asitemanymilesdistant from its former location and,as a consequence, a sizeable number of the crewmembers are hired in the general area of the newdrilling site.Although the Employer states that itkeeps no list or roster of employees and that at thecompletion of a job its employees are terminated, itadmits that enough of its key people remainavailable to permit it to provide operating crews fortwo rigs.8There is no doubt, however, that Hondoexperiences a high turnover among its employeesand that many of those employed are transients whodo not seek reemployment in the oil drilling industry.In the past fiscal year, Hondo maintained an almostcontinuous operation with at least one rig operatingon 342 of 366 days and two or more rigs working on276 days. During this period, Hondo employed a totalof 224 roughnecks and the average time worked perroughneck was 34 days. Although 53 of the 224roughnecks worked on two or morerigsduring thistime, averaging 88 days per man, 71 roughnecksworked less than 10 days, and 104 of the totalcomplement of 224 employees voluntarily quit theiremployment with Hondo before the completion ofthe job for which they were employed.Asdemonstratedbytheforegoing,theemployment practices in the oil well drilling industrydiffer substantially from those found elsewhere. Forthis reason, particular care must be taken to insurethat our determination of voter eligibility takes intoaccount the special pattern of employmentevidenced here.As indicated, above, althoughHondomaintainsan almost continuous drillingoperation, the amount of time spent on a singledrilling job is relatively short. Not all those employedby Hondo have a continuing interest in, or anexpectancy of, reemploymentas isindicated by thehigh turnover among its employees. However, allemployees who have not been terminated for causeorwho have not quit voluntarily before thecompletion of the particular job are consideredeligible for reemployment with Hondo. Moreover, asignificantnumber of these employees havemaintained a continuing interest in employment withHondo, as is evidenced by the fact that they haveacceptedreemployment and have worked asubstantial number of days during the year.Uponexaminationoftherecordinthisproceeding,weconcludethatneitherthePetitioner's nor the Employer's eligibility proposalmeets the requirements of the situation. ThePetitionerwould include as eligible to vote allemployees who have worked for Hondo a minimumof 10 days during the past fiscal year. Yet, undersuch a formula,it ispossible, in the circumstances ofthiscase, that the employees' rights to choosewhether or not they desire representation would bedecided by individuals who no longer have aninterest in future employment with Hondo. Aspreviouslymentioned, the evidence reveals thatalmost one-half the total work force quit voluntarilyor were terminated for cause prior to the completionof the job for which they were employed by Hondo,and under the Employer's current policy they are noteligiblefor reemployment. However, under thestandardproposedbythePetitioner,suchindividualswould be permitted to vote, if theyotherwise satisfied the requirement of 10 days'minimum employment. Also eligible to vote undersuch a standard would be an undetermined numberofformeremployeeswho have no recentemployment record with Hondo and who in manycasesmay have secured regular employmentelsewhere.By the same token, the eligibilityproposal advanced by the Employer is so restrictivethat its application would preclude from votingemployees who by happenstance are not currentlyemployed, but who have a reasonable expectation offuture employment with Hondo. If, as the Employercontends, all of its employees are terminated at thecompletion of the particular job and have noreasonable expectancy of future employment withHondo, there would be merit in its proposal to limiteligibility to those actually employed at the time ofthe election. Contrary to the Employer's contention,however, the record establishes that a number ofthese roughnecks work for Hondo on a regular basis,and an even greater number have a history ofsubstantial employment with Hondo, thus in ourjudgment indicatingthe likelihood of futureemployment with this Employer.While we are mindful of the inherent difficulties inattempting to define or determine what constitutes acontinuingemploymentinterestinthecircumstances of this case, it is our responsibilityunder the Act to devise an eligibility formula whichwill protect and give full effect to the voting rights ofthose employees who have a reasonable expectancyof future employment with Hondo. Such a standardmust not be so broad in application, however, that itwill permit the question of union representation to' In agreement with the parties,we have excluded tool pushersand drillers from the unit.8The operation of two rigs would require the services of 18roughnecks, 6 drillers, and 2 tool pushers. 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe decided by those individuals who have nolikelihood of reemployment with the Employer. Inour opinion, the desired result can be best achievedby fashioning an eligibility formula which excludesfrom voting those who have quit voluntarily or whohave been terminated for cause prior to thecompletion of the job for which they were employed,and those who do not have a recent history ofsubstantialemploymentwiththeEmployer.Accordingly, we find it will effectuate the purposesof the Act to limit eligibility to all roughnecks whohave been employed by the Employer for a minimum9The Employer'smotion for the right to election challenges isgranted only to the extent indicatedby our Decision herein and bythe Board's usualchallenge proceduresIn all other respects, themotion ishereby denied10We find nomerit in theEmployer'smotion torequire thePetitionerto file a newshowing ofinterest in the expanded unit Itis the Board'spolicy, in casesinvolving fluctuating operations, torequire ashowing onlyamong those employed at the time thepetitionisfiledSeeTrenton Foods, Inc ,101NLRB 1769Moreover,in view ofthe eligibilityformula wehave fashionedherein,itwould be patently unjust to impose such a requirementAccordingly, the Employer'smotion for an expanded showing ofinterest is denied" In view ofthe natureof the employment in this industry, wedirect thatboth the Union and the Employer cooperate to thefullest extentwith theRegional Director for Region16 in theof 10 working days during the 90-calendar-day periodpreceding the issuance of our Decision and DirectionofElectionherein,andwho have not beenterminated for cause or quit voluntarily prior to thecompletion of the last job for which they wereemployed,9 as well as all roughnecks whose namesappear on the Employer's payroll list immediatelypreceding the issuance of the Regional Director'sNotice of Election in this proceeding.10[DirectionofElection"omittedfrompublication.]preparationand compilation of an electioneligibilitylistcontaining the names and address of all eligible voters. Inaddition,we shall require that an electioneligibilitylist containingthe names and addresses of all known eligible votersbe filed bythe Employerwith the RegionalDirector forRegion 16 within7 days after the date ofthis Decision and Directionof Election,and that asupplemental list containing the namesand addressesof the remaining eligible votersbe filed by the Employerwith saidRegional Directorwithin 7 days after theissuance of the notice ofelection by the Regional Director No extension of time to filethese lists shall be grantedby theRegional Director except inextraordinary circumstancesFailure to comply with theserequirements shall be grounds for setting aside the electionwhenever proper objectionsare filedExcelsior Underwear Inc.,156 NLRB 1236.